United States Court of Appeals
                      For the First Circuit

No. 14-1305

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                           ALBERT REDA,

                       Defendant-Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on May 29, 2015 is amended as
follows:

     On the cover sheet,    replace   "Howard,   Chief   Judge"   with
"Howard, Circuit Judge"